DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 15 April 2022 has been entered.
Claims 1-6 remain pending in the application, wherein claims 1-3 have been amended, claims 5 and 6 are new, and claim 4 has been withdrawn.  No new matter has been introduced as a result of these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mohsine et al. (WO 2011/048307, previously cited) in view of Holt Norby et al. (US PGPub. No. 2019/0348688, previously cited).
Claim 1: Mohsine teaches an interconnector for a solid oxide fuel cell that is a stainless steel substrate coated with a non-porous protective layer impermeable to volatile chromium (paragraphs 0001-0004 and 0030).  The coating is made by depositing one or more metallic layers on the stainless steel substrate followed by a step of diffusion and oxidation, wherein the metallic layers may be Mn, Co, and at least one of Ni and/or Cu (paragraphs 0057-0059).  Mohsine teaches where the layers are deposited in the order of first Mn, then Ni and/or Cu, and lastly Co (paragraphs 0066-0069).  However, Mohsine does not teach where the stainless steel is ferritic stainless steel and does not include a layer of Co between the substrate and the layer of Mn.
In a related field of endeavor, Holt Norby teaches a coated ferritic stainless steel interconnect in a solid oxide fuel stack with improved contact (paragraph 0001). Holt Norby teaches that ferritic alloys are particularly used for metallic interconnects because of the need for oxidation resistance and a close match of thermal expansion coefficient to the coefficient of the ceramic components of the fuel cell (paragraph 0010).  The chromium of the ferritic alloy forms a chromium oxide surface layer that is a protective oxide barrier (paragraph 0010), but the chromium may diffuse from the interconnect material into adjacent oxygen electrode layers and thereby affect the performance disadvantageously (paragraph 0011).  Coatings to protect against this chromium diffusion are most commonly based on Mn-Co spinel compositions whereas metallic coatings are most commonly based on cobalt, and metallic coatings offer better adhesion to the ferritic steel interconnect and are less prone to spallation (paragraph 0012).  Holt Norby teaches where a strike layer of Co or Ni is deposited on the ferritic stainless steel interconnect substrate before depositing other layers (paragraph 0045) (i.e. a layer of Co would have been obvious to one of ordinary skill in the art based on these choices for a strike layer).
As both Mohsine and Holt Norby teach a coated stainless steel interconnect for solid oxide fuel cells requiring impermeability to chromium, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chromium-containing stainless steel substrate of the interconnect taught by Mohsine to be a ferritic stainless steel substrate containing chromium because Holt Norby teaches that ferritic alloys are particularly used for metallic interconnects due to the need for oxidation resistance and a close match of thermal expansion coefficient to the coefficient of the ceramic components of the fuel cell and the chromium of the ferritic alloy forms a chromium oxide surface layer that is a protective oxide barrier, and one would have had a reasonable expectation of success.  It also would have been obvious to one of ordinary skill in the art before the effective filing date to include a strike layer of Co (i.e. a first metal layer) deposited on the stainless steel substrate before depositing other layers (i.e. before deposition of the Mn, then Ni and/or Cu, and lastly Co layers taught by Mohsine), which results in a first metal layer of Co and a second metal layer of Mn sequentially stacked (i.e. the first metal layer of Co contacting the second metal layer) on the stainless steel substrate because Holt Norby teaches that metallic coatings are most commonly based on cobalt, and metallic coatings offer better adhesion to the ferritic steel interconnect and are less prone to spallation, and one would have had a reasonable expectation of success.   Alternatively, it would have been obvious to one of ordinary skill in the art to rearrange the layers of Mn, Ni and/or Cu, and Co because Mohsine teaches where these elements combine with Fe that diffuses from the substrate to form a spinel (i.e. an oxide) of all these elements (i.e. the deposited layers and the diffused Fe) during oxidation (Mohsine 0099-0100) which would indicate that the order of the layers is not critical and Holt Norby provides the teaching of depositing Co first (Holt Norby, paragraph 0045, teaches a strike layer of Co or Ni followed by another layer of Co, and lastly a layer of Cu, and formation of an oxide coating rich in Co, Mn, Cu, and Fe), and one would have had a reasonable expectation of success.  See MPEP § 2144.04(VI)(C).  The limitation of an element ratio is acknowledged, but is considered a matter of size/proportion and the courts have held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, absent an objective showing.  See MPEP § 2144.04(IV)(A).
Claim 2: Mohsine teaches a layer of Ni and/or Cu coated on the layer of Mn (paragraphs 0066-0069).  This would correspond to a third metal layer when a first metal layer is a strike layer under the Mn layer of Mohsine, as outlined above.  
Claim 3: Holt Norby teaches where the strike layer may be Co or Ni (paragraph 0045), which renders as obvious to one of ordinary skill in the art that the strike layer may be Co and Ni due to either element being suitable.
Claims 5 and 6: Mohsine teaches a layer of Ni and/or Cu coated on the layer of Mn (paragraphs 0066-0069).  This would correspond to a third metal layer when a first metal layer is a strike layer under the Mn layer of Mohsine, as outlined above.  The limitation of an element ratio is acknowledged, but is considered a matter of size/proportion and the courts have held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, absent an objective showing.  See MPEP § 2144.04(IV)(A).

Response to Arguments
Applicant’s arguments filed 15 April 2022 have been fully considered but they are not persuasive.  Applicant argues, see p. 4-5, that the prior art does not teach the claimed element ratio.  However, as outlined above, the limitation of an element ratio is considered a matter of size/proportion and the courts have held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, absent an objective showing.  See MPEP § 2144.04(IV)(A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784